Citation Nr: 0935673	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-36 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for status post T7 compression fracture with 
lumbosacral spine degenerative disc disease with chronic 
thoracic spine strain.  


REPRESENTATION

Appellant represented by:  Richard J. Mahlin, Attorney
	

ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to August 
1997.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 10 percent evaluation for 
the Veteran's service-connected status post T7 compression 
fracture with lumbosacral spine degenerative disc disease 
with chronic thoracic spine strain.  The Board notes that 
during the course of the appeal, the Veteran's claims file 
was temporarily brokered to the Cleveland, Ohio, VA Regional 
Office.  

In September 2008 and June 2009, the Board remanded the claim 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran failed to report for VA examinations 
scheduled on November 4, 2008; November 18, 2008; January 22, 
2009; and February 19, 2009; without good cause.  

2.  A VA examination was needed to determine whether his 
service-connected disability meets the schedular criteria for 
a higher disability rating.  


CONCLUSION OF LAW

Entitlement to an increased evaluation in excess of 10 
percent for status post T7 compression fracture with 
lumbosacral spine degenerative disc disease with chronic 
thoracic spine strain is denied due to failure to report to a 
VA examination without good cause.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.655(b) (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

Under VA regulations, it is incumbent upon the Veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  Id.  In this case, the Veteran's 
claim currently on appeal is an increased rating for his 
service-connected status post T7 compression fracture with 
lumbosacral spine degenerative disc disease with chronic 
thoracic spine strain.

In September 2008, the Board remanded the Veteran's claim in 
order to afford him an additional VA examination.  As noted 
in the September 2008 remand, private treatment records 
reveal that on July 20, 2005, range of motion testing showed 
thoracic flexion to 35 degrees and on July 27, 2005, the 
Veteran's lumbar flexion was noted as being 50 degrees.  
Thereafter, private treatment records from August 10, 2005 to 
August 20, 2005, stated that the Veteran's lumbar flexion to 
50 degrees.  However, at the December 2006 VA examination, 
range of motion testing of the thoracic lumbar spine showed 
lumbar spine motion of flexion to 90 degrees.  Given the 
disparity in the range of motion testing results between the 
private treatment records and results from the December 2006 
VA examination, the Board remanded the claim for an 
additional VA examination to obtain the necessary medical 
findings needed to properly evaluate the Veteran's service-
connected disability under the rating criteria.  

As such, in October 2008, the Eastern Colorado Health Care 
System (HCS) notified the Veteran of his VA examination 
scheduled on November 4, 2008, at the local VA Medical Center 
in Denver, Colorado.  The October 2008 letter informed the 
Veteran that if he failed to report as scheduled to the VA 
examination or did not notify VA of his inability to report, 
his claim may result in a disallowance for lack of required 
medical evidence.  The Veteran failed to report for the 
scheduled examination.  In a November 10, 2008 letter, the 
Eastern Colorado HCS informed the Veteran of a second VA 
examination scheduled on November 18, 2008.  Again, the 
letter reminded the Veteran that his failure to report to the 
scheduled examination or to notify VA that he is unable 
report, may result in his claim being disallowed.  The 
Veteran failed to report to the second VA examination.  As 
such, in a November 2008 letter, the Eastern Colorado HCS 
informed the Veteran that because he failed to attend the 
scheduled VA examination on November 18, 2008, and did not 
notify the office that he was not going to report, all 
evidence pertaining to his claim would be returned to the RO.  

Subsequently thereafter, the Veteran was scheduled for two 
additional VA examinations on January 22, 2009, and February 
9, 2009.  In January 2009 and February 2009 letters, he was 
again reminded of the consequences regarding his claim on 
appeal if he did not report to the scheduled VA examination 
or failed to notify VA that he could not report to the 
scheduled VA examination.  

Finally, in April 2009, the RO notified the Veteran that it 
had received notice of his failure to report for the 
scheduled VA examinations on November 4 and 18, 2008, January 
22, 2009, and February 19, 2009.  The RO reminded the Veteran 
that when a claimant fails to report for an examination 
without good cause, the claim may be rated based on the 
evidence of record or even denied.  He was provided a VA Form 
21-4138, Statement in Support of Claim, to explain his 
reason(s) for not reporting for the scheduled examinations, 
and requested to return the completed form in 10 days.  As of 
this date, the record does not show that the Veteran 
attempted to contact VA to reschedule his examinations, 
submitted a statement withdrawing his claim on appeal, or 
offered an explanation regarding his failure to report for 
the scheduled VA examinations.  

In the April 2009 supplemental statement of the case (SSOC), 
the RO again informed the Veteran that it had received a 
notice of his failure to report for the four scheduled VA 
examinations.  The claim was denied because there was no 
evidence of record to substantiate his claim, and he failed 
to report for the scheduled VA examination.  He was given 30 
days to respond to the SSOC with additional comments or 
evidence.  The record does not reflect that the SSOC was 
returned as undeliverable, and thus the Veteran is presumed 
to have received it.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (discussing that the presumption of regularity 
of the administrative process applies to notices mailed by 
the VA)).  The Veteran did not respond to the SSOC.  

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), the 
Veteran's claim for an increased evaluation in excess of 10 
percent for status post T7 compression fracture with 
lumbosacral spine degenerative disc disease with chronic 
thoracic spine strain must be denied.  The Veteran was 
informed of the consequences for failing to report for the 
additional VA examination, and he was provided a total of 40 
days (10 days after the April 2009 letter and 30 days after 
the SSOC) to submit comment on that finding.  He did not 
submit any evidence or argument as to his reason for not 
reporting for the examination.  Furthermore, there is no 
evidence of the Veteran withdrawing his appeal.  Thus, the 
Board finds that the Veteran has not submitted any evidence 
of "good cause" for his failure to report for the four 
scheduled VA examinations in 2008 and 2009, and his claim 
must be denied.  See 38 C.F.R. § 3.655(b).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 3 8 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA further 
provides that the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  38 U.S.C.A. § 5103A (West 2002).  

In this case, as discussed above, VA attempted to provide 
assistance to the Veteran, including furnishing an additional 
VA examination to assess the severity of his service-
connected back disability.  Through no fault of VA, those 
efforts were unsuccessful.  Specifically, the RO scheduled a 
VA examination on four separate occasions; however, the 
Veteran failed to appear without showing good cause.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a Veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the Veteran's responsibility to 
cooperate with VA, including when there is a need to have him 
examined.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
concluded above that in light of the Veteran's disinclination 
to fully cooperate with the process, all reasonable efforts 
was made by VA to obtain evidence necessary to substantiate 
his claim and that any further attempts to assist him in 
developing his claims would result in needless delay, and is 
thus unwarranted.  

As explained above, the claim is being denied due to the 
Veteran's failure to report for a scheduled VA examination.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the Veteran's claim is not subject to 
the provisions of the VCAA.  See Manning v. Principi, 16 Vet. 
App. 534 (2002) [the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter].  See also VAOPGCPREC 5- 
2004 (June 23, 2004) (VA is not required to meet the VCAA 
duties to notify or assist a claimant where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  

However, assuming without deciding the VCAA applies, the 
Board finds that each of the four content requirements of a 
VCAA notice has been fully satisfied.  The Veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the November 2006 and December 2008 letters 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  VA made all efforts to notify and 
to assist him with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in his possession.  He was also specifically 
advised of the potential outcome of his claim in the event he 
failed to report to the scheduled VA examination.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
No further assistance with the development of evidence is 
required.  





ORDER

Entitlement to an increased evaluation in excess of 10 
percent for status post T7 compression fracture with 
lumbosacral spine degenerative disc disease with chronic 
thoracic spine strain is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


